Citation Nr: 1741418	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  07-38 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Center in Milwaukee, Wisconsin


THE ISSUE

Entitlement to death pension benefits as a helpless child of the Veteran.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1970, and he died in January 1986.  The appellant is his daughter.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2005 administrative determination by the VA Regional Office (RO) in Chicago, Illinois.  

In June 2010, the appellant appeared at a hearing before a Veterans Law Judge (VLJ), who has since retired from the Board.  The appellant was offered the opportunity to testify at another hearing with a VLJ; however, she did not respond to the letter.  Thus, the Board will proceed without scheduling another hearing.  38 C.F.R. § 20.707 (2016).

The issue of entitlement to service connection for the cause of the Veteran's death has been raised by the appellant's representative during the June 2010 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).






FINDINGS OF FACT

The appellant is the Veteran's daughter; she was born in June 1971.  The evidence does not show that the appellant was permanently incapable of self-support by reason of physical or mental defects at or before she attained the age of 18 in June 1989.


CONCLUSION OF LAW

The criteria for establishing death pension benefits as a helpless child of the Veteran are not met.  38 U.S.C.A. §§ 101(4), 1542 (West 2014); 38 C.F.R. §§ 3.57, 3.356 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the appellant's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In September 2007, the RO issued formal findings that the appellant's Social Security Administration records are unavailable.  In July 2015, the RO also found that the Veteran's file was unavailable.  In cases where records once in the hands of the government are lost, there is a heightened obligation to explain the Board's findings and conclusions, and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Therefore, the analysis of the appellant's claim has been undertaken with this heightened obligation in mind.  However, the threshold for allowance of a claim is not lowered and the need for probative evidence to establish the appellant's claim is not eliminated.  Russo v. Brown, 9 Vet. App. 46 (1996).  The presumed loss or destruction of Government records does not create an "adverse presumption" against the Government.  Jandreau, 492 F.3d at 1372.   

The appellant contends that she is entitled to VA death pension benefits based on being a helpless child of the Veteran by reason of permanent incapacity for self-support prior to attaining the age of 18.

Pursuant to 38 C.F.R. § 3.356(a), a child must be shown to be permanently incapable of self-support by reason of mental or physical defect at the date of attaining the age of 18 years.  The focus of analysis is on the individual's condition at the time of her 18th birthday.  It is that condition which determines whether entitlement to the status of "helpless child" should be granted.  See Dobson v. Brown, 4 Vet. App. 443 (1993). 

Rating determinations will be made solely on the basis of whether the child is permanently incapable of self-support through her own efforts by reason of physical or mental defects.  The question of permanent incapacity for self-support is one of fact for determination by the rating agency on competent evidence of record in the individual case.  Rating criteria applicable to disabled veterans are not considered controlling.  Instead, the principal factors for consideration consist of the following. 

(1) The fact that a claimant is earning her own support is prima facie evidence that she is not incapable of self- support.  Incapacity for self-support will not be considered to exist when the child by her own efforts is provided with sufficient income for her reasonable support. 

(2) A child shown by proper evidence to have been permanently incapable of self-support prior to the date of attaining the age of 18 years may be so held at a later date even though there may have been a short intervening period or periods when her condition was such that she was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered as major factors.  Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self-support otherwise established. 

(3) It should be borne in mind that employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  In those cases where the extent and nature of disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  In such cases, it should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child that would provide sufficient income for reasonable support.  Lack of employment of the child, either prior to the delimiting age or thereafter, should not be considered as a major factor in the determination to be made unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends. 

(4) The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations that involved no actual or substantial rendition of services.  38 C.F.R. § 3.356(b).

In this case, the appellant has asserted that she should be recognized as a helpless child of the Veteran because she was permanently incapable of self-support by reason of mental or physical defect at the date of attaining the age of 18 years.  During the June 2010 hearing, the appellant stated that she was dropped on her head when she was six months old, which caused her disability manifested by "slowness" and headaches.  She reported being held back in the fourth grade and was placed in special classes in school and is currently unable to go to the grocery store "for the rest of [her] life" and her son had to do the grocery shopping.  She is also in receipt of Social Security Benefits, which were established when she was in school and were based on her disability that resulted from the head injury as a child.

The Board has considered the appellant's claims; however, review of the evidence shows that she does not meet the criteria for helpless child status.  

The evidence in the record concerning her condition at the time of her 18th birthday is rather sparse.  Nevertheless, during the June 2010 hearing, the appellant stated that she graduated from high school when she was 18 or 19 years old and worked at a fast food restaurant following graduation.  Although she needed help finding a place to live, she stated that she did live in an apartment on her own with her son.  Private treatment records dated in 2016 show that the appellant had active problems of hypertension, generalized headaches, a body mass index of 29.0-29.9, adult moderate persistent asthma with acute exacerbation, left leg pain, marijuana use, lumbar back pain with radiculopathy affecting left lower extremity, back muscle spasm and compounding factors of smoking and high blood pressure.  The medical evidence does not show that she has a disability that causes her to be unable to financially support herself.  In fact, a 2015 intracranial computerized tomographic angiography (CTA) showed no acute intracranial abnormality.  During an August 2016 physical therapy evaluation, the appellant reported not working for three years, but had previously worked as a personal care assistant seven day a week for seven hours a day.  She reported that her problem began 28 years ago when she was weight lifting.  She also reported that she was previously able to walk for exercise, work as a personal caregiver, wash dishes, and had stamina and endurance for heavy housekeeping.  Her goals for physical therapy were to have more endurance for heavy housework without shortness of breath or pain, to walk a long way, and go up and down stairs.  Significantly, she stated that she would like to return to being a personal caregiver with less pain and more confidence and be able to walk long enough to go grocery shopping by herself.

After reviewing the evidence, the Board finds the appellant is not shown to have been permanently incapable of self-support before reaching the age of 18.  As for her claimed disability, there is no evidence that the appellant suffered permanent impairment from the childhood injury that resulted in a permanent inability to provide for herself by the age of 18.  The evidence clearly shows that the appellant graduated from high school and had employment following graduation.  Her statement during the June 2010 hearing that she is unable to go grocery shopping on her own is contradicted by her physical therapy goal of being able to walk long enough to go grocery shopping by herself.  Significantly, she also had a goal to return to work as a personal care assistant, which she previously worked seven days a week for seven hours a day.  Although the physical therapy note does not clearly state why she stopped working, it appears that it was due to her injury while weight lifting 28 years previously and not due to disability caused by her head injury as a child.  

The evidence does not suggest that before the age of 18, she had physical or mental defects that rendered her permanently incapable of supporting herself.  The appellant does not assert nor does the evidence show that her past employment was casual or intermittent, and it was afforded to her for sympathetic or charitable reasons.  She has not demonstrated that after age 18 she has unable to support herself independently, and the evidence also appears to indicate that she is capable of supporting herself.  So, while there is insubstantial evidence of her capabilities prior to attaining the age of 18, there is sufficient evidence of her abilities after age 18 to show that she was capable of self-support.  According to 38 C.F.R. § 3.356, a claimant earning her own support is prima facie evidence that she is not incapable of self-support.  In other words, the evidence since the age of 18 clearly rebuts any suggestion that she may have been permanently incapable before that time.  

The Board has carefully considered the lay evidence offered by the appellant; however, it does not support a finding of helplessness prior to age 18.  Although she is competent to describe her physical and mental symptoms, the determination as to whether she was permanently incapable of self-support by reason of mental or physical defect by age 18, under VA standards, is medical in nature and thus not capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  Where, as here, there is a question of a medical diagnosis under VA standards, not capable of lay observation, competent medical evidence is required to substantiate the claim.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or opinion.  38 C.F.R. § 3.159.  As a lay person, the appellant is not shown to be qualified through education, training, and expertise to diagnose her childhood impairments under VA standards.  For this reason, the Board does not find probative the appellant's statements as competent evidence sufficient to establish her status as permanently incapacitated during childhood as a result of illness or disability.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The appellant asserts that as she has been found to be disabled by the Social Security Administration, status as a helpless child should be established.  The Social Security Administration stated in a letter dated April 2006, that the appellant was found to be disabled due to mental or physical impairments that resulted in mental retardation under their rules from December 1996 and the date of the disability onset was November 1971.  While findings made by the Social Security Administration are relevant to the determination in this case under VA laws and regulations, and thus must be considered by the Board, the findings of the Social Security Administration are not binding on the Board since the rules and regulations governing the award of Social Security disability benefits differ from those governing the award of VA benefits.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  In this case, the Board has considered the Social Security Administration's finding that the appellant was disabled by mental retardation; however, the evidence does not demonstrate that she is a helpless child under VA regulations.  See 38 C.F.R. § 3.356.

For the reasons set forth above, the Board finds that the appellant does not satisfy the criteria for recognition as a helpless child of the Veteran, for the purpose of seeking eligibility for VA death pension benefits.  The preponderance of the evidence is against the claim; accordingly, the benefit of the doubt rule does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to death pension benefits as a helpless child of the Veteran is denied.




____________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


